[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: MOTION FOR ADMISSION OF ATTORNEY PRO HAC VICE (#108)
This case comes to this court on a Motion For Admission of Attorney Pro Hac Vice. The plaintiff Barbara Shea is an attorney and has entered her own appearance in the case. She is asking for Attorney Howard A. Gardner to be allowed to be admitted pro hac CT Page 8462 vice. Attorney Gardner is a member of the New York Bar.
During oral argument, Barbara Shea made it clear that she wanted Attorney Gardner to be in the case because she wanted to be out of the case. She cited as an example a family picnic wherein family members familiar with this case were there. She was not able to speak to them since not only was she a plaintiff, but she was also the attorney for the plaintiff. She wants to be able to withdraw from the case.
The court finds that if Gardner is allowed to enter the case pro hac vice, the plaintiff must remain in the case to oversee him per Rule 2-16 of the Connecticut Practice Book. If another attorney were to oversee Attorney Gardner under Rule 2-16, this court would not have a problem with the motion. This court agrees that the plaintiff needs to withdraw to obtain her objectives based on what she stated above. Pro hac vice however, is not the way to solve this problem since she would still be in this case as counsel of record overseeing Attorney Gardner.
Accordingly, the motion is denied.
Karazin, J.